Citation Nr: 0729934	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-12 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether an overpayment of educational benefits under Chapter 
1606, Title 10, United States Code, in the calculated amount 
of $3,700.62, is valid.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from August 1996 to January 
1997, with subsequent service in the United States Army 
Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, determining that the veteran was not 
entitled to educational assistance allowance under Chapter 
1606, effective from January 31, 2000, based on the 
Department of Defense's report that he had unsatisfactory 
participation in the Selected Reserve, and was separated 
therefrom, effective on August 31, 1999.  The issue that has 
been developed and certified for appellate review is whether 
a resulting overpayment of Chapter 1606 benefits in the 
calculated amount of $3700.62 for the period from January 31, 
2000, to December 14, 2002, is valid.  

Pursuant to his request, the veteran was afforded a 
videoconference hearing before the Board in July 2007.  A 
transcript of that proceeding is of record.  

To the extent that the veteran is claiming that he should not 
be held responsible for the overpayment and, specifically, 
that he was not at fault in its creation, such allegations 
are more properly the focus of a request for waiver of 
recovery of any such overpayment.  Such a matter is not now 
before the Board for review, and to the extent that issue is 
one the veteran wishes to pursue, he should advise the 
appropriate RO personnel of his intent to claim waiver of 
recovery of the overpayment.  


FINDINGS OF FACT

1.  The veteran was discharged from the Selected Reserve on 
August 18, 1999.  

2.  The veteran was paid educational assistance benefits 
under Chapter 1606 from January 31, 2000, to December 14, 
2002, in the amount of $3,700.62, to which he was not 
entitled.  


CONCLUSION OF LAW

The overpayment of Chapter 1606 education benefits in the 
amount of $3,700.62 was properly created.  38 C.F.R. 
§§ 21.7540, 21.7550, 21.7551, 21.7570 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  As will be 
explained below, the Board finds that the law, and not the 
evidence, is dispositive in this case.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
where the law, and not the underlying facts or development of 
the facts are dispositive in a matter, the VCAA can have no 
effect on the appeal.  Manning v. Principi, 16 Vet. App. 534 
(2002); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no 
effect on appeal limited to interpretation of law); DelaCruz 
v. Principi, 15 Vet. App. 143 (2002) (VCAA not applicable 
where law, not the factual evidence, is dispositive).  
Therefore, the Board finds that no further action is 
necessary under the VCAA since it is the law, not the 
evidence, that determines the outcome of this case.

The Montgomery GI Bill-Selected Reserve (Chapter 1606, Title 
10, United States Code) is an educational assistance program 
enacted by Congress.  This program is for members of the 
Selected Reserve of the Army, Navy, Air Force, Marine Corps, 
and Coast Guard, and the Army and Air National Guard.  The 
Reserve components decide who is eligible for the program and 
VA makes the payments for the program.  Chapter 1606 assists 
eligible persons to further their education beyond high 
school, by providing educational assistance for students 
enrolled in approved programs of education or training.  A 
reservist may use a maximum of 36 months of entitlement under 
Chapter 1606.  38 C.F.R. § 21.7570.

To be eligible for Chapter 1606 benefits, a reservist (1) 
shall (i) enlist, reenlist, or extend an enlistment as a 
Reserve for service in the Selected Reserve so that the total 
period of obligated service is at least six years from the 
date of such enlistment, reenlistment, or extension; or (ii) 
be appointed as, or be serving as, a Reserve officer and 
agree to serve in the Selected Reserve for a period of not 
less than six years in addition to any other period of 
obligated service in the Selected Reserve to which the person 
may be subject; (2) must complete his or her initial period 
of active duty for training; (3) must be participating 
satisfactorily in the Selected Reserve; and (4) must not have 
elected to have his or her service in the Selected Reserve 
credited toward establishing eligibility to benefits provided 
under 38 U.S.C. Chapter 30.  38 C.F.R. § 21.7540(a).

For a reservist who becomes eligible for educational 
assistance before October 1, 1992, the period of eligibility 
expires effective the earlier of the following dates: (1) the 
last day of the 10-year period beginning on the date the 
reservist becomes eligible for educational assistance; or (2) 
the date of separation from the Selected Reserve.  38 C.F.R. 
§ 21.7550(a).  For a reservist who becomes eligible for 
educational assistance after September 30, 1992, the period 
of eligibility expires effective the earlier of the following 
dates: (1) the last day of the 14-year period beginning on 
the date the reservist becomes eligible for educational 
assistance; or (2) the date of separation from the Selected 
Reserve.  38 C.F.R. § 21.7550(a).  The reservist may still 
use the full applicable 10 or 14 year period if he/she leaves 
the Selected Reserve because of a disability that was not 
caused by misconduct, the reservist's unit was deactivated 
during the period from October 1, 1991, through December 31, 
2001, or in certain instances when the reservist is 
involuntarily separated.  38 C.F.R. § 21.7550(c), (d), (e).  

A period of eligibility may be extended if the individual 
applies for an extension within a prescribed time period, and 
the individual was prevented from initiating or completing a 
program of education within the applicable time period, due 
to a physical or mental disability not the result of the 
reservist's own willful misconduct, and which was incurred in 
or aggravated by service in the Selected Reserve.  38 C.F.R. 
§ 21.7551(a).

In 1996, Congress passed legislation (Section 16131(i) of 
Title 10, United States Code) that authorizes the payment of 
Kicker benefits by the Selected Reserve components to persons 
entering those components.  The Kicker may be paid to 
recipients of Chapter 1606 benefits or to recipients of 
Chapter 30 benefits, as an addition to any other benefit to 
which the individual is entitled.  The individual Selected 
Reserve components determine eligibility to the Kicker.  With 
regard to Chapter 1606, to be eligible for the Chapter 1606 
Kicker, the claimant must meet the eligibility requirements 
for the basic Chapter 1606 program.  

The basic facts are not in dispute.  The appellant was 
discharged from the Selected Reserve on August 18, 1999, due 
to unsatisfactory participation therein, and was transferred 
to the United States Reserve Control Group as of the 
foregoing date.  He was thereafter transferred to Selected 
Reserve with the 900th Quartermaster Company stationed in El 
Paso, Texas, on October 4, 2000, with satisfactory 
participation since that date.  Educational assistance under 
Chapter 1606 totaling $3,700.62 was paid to the veteran for 
his pursuit of an education program for a period, beginning 
January 31, 2000.  

Testimony of the veteran is to the effect that he was not 
timely made aware of his discharge from the Selected Reserve 
for unsatisfactory participation or of his ineligibility for 
Chapter 1606 benefits either by the Army Reserve or by the 
educational institution where he was pursing a program of 
education.  He further indicates that his Reserve record was 
not timely updated by his current Reserve unit in order to 
show his reentry into the Selected Reserve in October 2000, 
with satisfactory participation.  

The contentions reflected in the testimony offered do not 
reach the question of whether the veteran was entitled to 
payment of Chapter 1606 educational assistance on and after 
January 31, 2000.  Such contentions may, as noted above in 
the Introduction, speak to his level of knowledge or fault in 
the creation of the overpayment in question, but that issue 
is not now before the Board for review at this time.  The 
dispositive issue is whether the veteran was entitled to 
Chapter 1606 benefits, beginning January 31, 2000, and 
because he had been dismissed from the Selected Reserve, 
effective from August 1999, due to unsatisfactory 
participation, legal entitlement to Chapter 1606 benefits is 
barred as a matter of law.  

The Board has carefully considered the evidence, as well as 
the contentions and testimony of the veteran-appellant.  In 
this case, his period of eligibility expired when he was 
separated from the Selected Reserve in April 1999, regardless 
of his reentry into the Selected Reserve in October 2000 and 
satisfactory participation since that time.  As such, the 
appellant's eligibility for Chapter 1606 benefits terminated, 
barring an extension.  In this case, the appellant, while 
stating that his 1999 separation from the Selected Reserve 
was in his mind prompted by an accident he had in the 
Reserves, there is no corroboration of his account and 
incontrovertible evidence furnished by the United States Army 
that the veteran's separation from the Selected Reserve, 
effective from August 1999, was due only to his 
unsatisfactory participation.  See 38 C.F.R. § 21.7551(a).  
With regard to the Chapter 1606 Kicker, the appellant must 
have entitlement under the basic Chapter 1606 program in 
order to qualify for the Chapter 1606 Kicker.  Since he did 
not have such entitlement on and after January 31, 2000, he 
did not then qualify for the Chapter 1606 Kicker.

Based on the foregoing, the Board finds that the appellant 
was not entitled to educational benefits under Chapter 1606, 
Title 10, United States Code, as of January 31, 2000.  
Therefore, the overpayment of $3,700.62 created as a result 
of the payment of educational benefits on and after that date 
was validly created.

The Board is sympathetic to the arguments advanced by the 
appellant; however, the legal criteria governing the payment 
of Chapter 1606 educational assistance benefits are clear and 
specific, and the Board is bound by them.  Since payment of 
government benefits must be authorized by statute and 
regulations, and pertinent regulatory provisions provide that 
the appellant has not satisfied those criteria establishing 
his entitlement to Chapter 1606 benefits, the overpayment of 
Chapter 1606 benefits was validly created in this case and 
the claim must fail.  The law in this case is dispositive; 
therefore, the appellant's claim must be denied based on a 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

The overpayment of Chapter 1606 educational assistance 
benefits in the calculated amount of $3,700.62, was validly 
created and the appeal is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


